UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6397



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


CHARLES ALLEN CRIBB,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:05-cr-00901-RBH-2)


Submitted:   May 29, 2008                  Decided:   June 5, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Allen Cribb, Appellant Pro Se.   Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles Allen Cribb seeks to appeal the district court’s

order   denying   his    motion   for   reduction    of   sentence    under   18

U.S.C.A. § 3582 (West 2000 & Supp. 2008).            In criminal cases, the

defendant must file the notice of appeal within ten days after the

entry   of   judgment.     Fed.   R.    App.   P.   4(b)(1)(A);   see    United

States v. Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding

that § 3582 proceeding is criminal in nature and ten-day appeal

period applies).        With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.              Fed. R.

App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th

Cir. 1985).

             The district court entered its oral order denying the

motion for reduction of sentence on January 29, 2008.                The notice

of appeal was filed on March 11, 2008.              Because Cribb failed to

file a timely notice of appeal or to obtain an extension of the

appeal period, we dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      DISMISSED




                                    - 2 -